c •.••'...   i L-i   .'•'      . i    -.-   •
                                             i i / l i i Ui            i.r, ...i , ;f'-j i - , .


                                            2013KOV 12 L'AZ-kh




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

KAREN JOHNSON,
                                                        DIVISION ONE
                     Appellant
                                                        No. 69046-9-


                                                        PUBLISHED OPINION
STATE OF WASHINGTON,
DEPARTMENT OF
TRANSPORTATION,

                     Respondent.                        FILED: November 12, 2013


       Dwyer, J. — Karen Johnson accepted a Civil Rule (CR) 68 offer of

judgment presented by the Washington State Department of Transportation

(DOT), settling her claim against DOT for violations of the Washington Law

Against Discrimination (WLAD).1 After accepting the offer, Johnson petitioned
the trial court for an award of attorney fees and costs pursuant to the agreement.

The trial court awarded attorney fees and costs to Johnson, but first deducted

time spent on Johnson's unsuccessful administrative claim, time spent and costs

accrued after the date of the offer, reconstructed hours, and amounts billed by

Johnson's psychologist, Dr. Timothy Reisenauer, for time spent on litigation-

related matters. Johnson appeals, asserting that the trial court erred in every

       1 Ch. 49.60 RCW.
No. 69046-9-1/2



instance in which it awarded an amount less than that requested. Finding that

the trial court did not abuse its discretion by excluding the aforementioned fees

and costs, we affirm.

                                         I


       Karen Johnson was formerly employed as Assistant Regional Human

Resources Manager at the Northwest Region of DOT. Johnson's supervisor at

DOT was Corey Moriyama. In June 2008, Johnson submitted an administrative

complaint to DOT alleging sex discrimination and retaliation on the part of

Moriyama. Johnson retained the law firm of Mann &Kytle, PLLC the following

month, and continues to retain the firm on appeal. DOT closed the investigation

into Johnson's allegations of discrimination in December 2008 and notified her of

its adverse decision in January 2009.

       In September 2008, Johnson went on medical leave from her position at
DOT. Johnson's psychologist, Dr. Reisenauer, diagnosed her with posttraumatic

stress disorder (PTSD), depression, and anxiety caused by her experiences

working under Moriyama's supervision at DOT. In November 2008, Dr.
Reisenauer provided a Family and Medical Leave Act (FMLA) certification to
DOT, stating that Johnson's "condition continues to not allow her to return to
work without it seriously jeopardizing her health." In May 2009, Dr. Reisenauer
wrote a follow-up letter to DOT, recommending that Johnson remain off work until
November 11, 2009. On July 10, 2009, Dr. Reisenauer completed a DOT

disability medical questionnaire, stating that while Johnson was capable of
performing the essential functions of an Assistant Regional Human Resources
                                        -2-
No. 69046-9-1/3



Manager, any return to the DOT would likely retrigger her PTSD symptoms.

Based on these reports from Dr. Reisenauer, DOT disability-terminated Johnson

on July 23, 2009.

       Johnson appealed her disability-termination to the Personnel Resources

Board (PRB) on August 6, 2009. In her appeal, Johnson alleged that DOT'S

decision to disability-terminate her was done in retaliation for her reporting

discrimination by Moriyama and that DOT failed to reasonably accommodate her

when it did not attempt to find a position for her at another state agency. On

February 18, 2010, the PRB found that DOT had no duty to search for positions

at other state agencies and denied Johnson's appeal.

       On July 7, 2010, Johnson filed a complaint for damages and injunctive

relief against DOT, alleging that DOT violated the WLAD by discriminating

against her on the basis of age, sex, and disability. Dr. Reisenauer regularly

consulted with counsel for Johnson throughout the course of litigation and

prepared supporting documentation for Johnson's response to DOT's motion for
a CR 35 examination. However, Dr. Reisenauer was neither retained nor listed

as an expert witness.

       On October 5, 2011, DOT tendered to Johnson and filed with the court a

CR 68 offer of judgment. The offer states, in relevant part:

              Under Civil Rule 68, Defendant Department of
       Transportation, State of Washington offers to allow Plaintiff, Karen
       Johnson, to take judgment against the State of Washington in this
       matter pursuant to RCW Ch. 4.92, which judgment shall be Three
       Hundred and Fifty Thousand dollars ($350,000). Additionally,
       Defendant State of Washington hereby offers to pay Karen
       Johnson's awardable costs and reasonable attorney's fees accrued
No. 69046-9-1/4



        in this lawsuit up to the date/time of this Offer, which sum shall be
        determined by the King County Superior Court in the event that
        counsel for the parties cannot agree within 10 days of Plaintiff's
        timely acceptance. Plaintiff's claimed costs and fees shall be
        substantiated by billing records attached to Plaintiff's acceptance of
        this Offer detailing the nature and date of the work performed and
        hours accrued.

Johnson unequivocally accepted the offer of judgment on October 17, 2011. As

requested, Johnson submitted her counsel's billing records along with her

acceptance.

        On January 20, 2012, Johnson petitioned the court for an award of

attorney fees and costs, which she later amended to comply with the court's filing

requirements.2 Johnson also submitted modified billing records, which included
reconstructed time that was not contained in the October 17 record. DOT filed a

response to Johnson's petition on February 8, 2012, to which Johnson replied on

February 16, 2012.

        On March 26, 2012, the trial court submitted a letter to both parties, setting

forth the following rulings:

        (1) The reasonable hourly rate for Ms. Mann and Mr. Kytle is
               $425.00; for Mr. Rose $225; for their paralegal $125.00;
        (2) Plaintiff is not entitled to fees for hours expended after October
            5, 2011 pursuant to the terms of the offer of judgment. Guerrero
               v. Cummings, 70 F.3rd 1111, 1113 (9th Cir. 1995);
        (3) Plaintiff is only entitled [to] fees based on hours that were
            contemporaneously billed. Mahler v. Szucs, 135Wn.2d 398,
               434(1998).
        (4) Plaintiff is entitled to fees for all hours expended on this case
               through October 5, 2011, with the exception of time spent on
               her administrative challenge to her transfer to another state
               agency.


        2Johnson's original petition exceeded the maximum number ofpages authorized by local
court rules.


                                            -4-
No. 69046-9-1/5



       (5) Plaintiff is entitled to a multiplier of 1.3.
       (6) Plaintiff is entitled to reimbursement for all costs, with the
           exception of Dr. Reisenauer's bills for work performed before
           June 17, 2011 as her treating physician. Dr. Reisenauer did not
           submit a cost bill that segregated the costs incurred as an
           expert witness rather than as a treating physician. His costs are
          therefore not recoverable.


Johnson submitted a motion for reconsideration on April 5, 2012. Attached to

this motion were separate billings for Dr. Reisenauer's clinical and nonclinical

hours, with costs for the nonclinical hours totaling $41,663.56. After receiving a

response from DOT, the trial court filed its findings of fact and conclusions of law,

which appeared to be unaffected by the information contained in the motion for

reconsideration.

       The trial court calculated a "lodestar" amount for attorney fees and found

that a reasonable rate for partners Ms. Mann and Mr. Kytle was $425, a

reasonable rate for associate Mr. Rose was $225, and a reasonable rate for their

paralegal was $125. The trial court found that the reasonable number of hours

expended were 170.55 for Ms. Mann, 19.44 for Mr. Kytle, 41.27 for Mr. Rose,

and 15.06 for the paralegal. Citing Chuonq Van Pham v. City of Seattle, 159
Wash. 2d 527, 538, 151 P.3d 976 (2007), the trial court determined that 27.4 partner

hours and 25.18 associate hours spent on Johnson's administrative claim were

segregable and thus not recoverable. Citing Guerrero v. Cumminqs, 70 F.3d
1111, 1113 (9th Cir. 1995), the trial court found that the offer of judgment was not

ambiguous and, therefore, the 59.76 partner hours, 5.85 associate hours, 4.08

paralegal hours, and $7,438.91 in costs expended or incurred after October 5,

2011 were not recoverable.
No. 69046-9-1/6



       In addition, the trial court determined that 58.54 reconstructed partner

hours and .15 reconstructed paralegal hours were not reliably proved and, thus,

were not recoverable. The trial court expressed skepticism that counsel could

reliably recall time spent more than 18 months prior to the submission, where no

contemporaneous records of the work or the time spent were generated, as well

as noting counsel's failure to explain why some correspondence hours were not

accounted for when other correspondence hours had been included in the initial

billing. However, the trial court applied a 1.3 multiplier to the lodestar figure

based on the high risk plaintiff's counsel took in accepting the case, the

difficulties presented by Johnson's mental health issues, and the sizeable

resources available to DOT to defend the case.

       On the issue of costs, the trial court found that all costs before October 5,

2011, except for Dr. Reisenauer's bills, were recoverable. The trial court

determined that Dr. Reisenauer's bills should properly be considered medical

damages, as he was Johnson's treating physician, and was neither retained nor

listed as an expert witness. Therefore, based upon the court's findings, Johnson

was awarded $119,448.20 in attorney fees and $12,034.38 in costs.3 Johnson
appealed from the trial court's determination of reasonable attorney fees and
costs, asserting that the trial court erred in every instance in which it reduced the

amount claimed by her.




        3 DOT has paid both the amount of the underlying judgment and all fees and costs
awarded by the trial court. Additionally, DOT paid Dr. Reisenauer for his time at his deposition,
and paid him a $234.34 fee for his prerelease editorial review ofJohnson's medical records.
No. 69046-9-1/7




        Johnson contends that she is entitled to recover attorney fees for time

spent on her administrative claim because, she avers, the claims were

nonsegregable. This is so, she contends, because the claims were based on a

common core of facts and legal issues. Thus, Johnson asserts that the trial court

erred by excluding time spent on the administrative claim from the recoverable

hours.4 We disagree.

        This court will not disturb a trial court's decision denying, granting, or

calculating an award of attorney fees absent an abuse of discretion. Roats v.

Blakelv Island Maint. Comm'n, Inc., 169 Wash. App. 263, 283-84, 279 P.3d 943

(2012). "A trial court abuses its discretion if its order is manifestly unreasonable

or is based on untenable grounds." Marina Condo. Homeowner's Ass'n v.

Stratford at Marina, LLC, 161 Wash. App. 249, 263, 254 P.3d 827 (2011).

        Under CR 68, "a party defending against a claim may serve upon the

adverse party an offer to allow judgment to be taken against him for the money or

property or to the effect specified in his offer, with costs then accrued." The

terms of the offer control the extent to which attorney fees and costs may be

awarded. Guerrero, 70 F.3d at 1114.5 Here, the terms of the offer state that


        4 DOT contends that this issue has been waived, because itwas raised for the first time
in a motion for reconsideration. As a factual matter, this is incorrect. Johnson's petition for
attorney fees and costs argued that the administrative claim and tort claim were "based on the
same core of facts and related or overlapping legal theories, and all were part of the basis for
settlement." A reworded argument is not equivalent to a new argument. We therefore address
the merits of Johnson's claim.
        5Washington's CR 68 is virtually identical to Federal Rule of Civil Procedure 68. Lietz v.
Hansen Law Offices. P.S.C. 166 Wash. App. 571, 580, 271 P.3d 899 (2012). Thus, in the absence
of controlling state authority, Washington courts look to federal interpretations of the equivalent
No. 69046-9-1/8



DOT offered to pay Johnson's "awardable costs and reasonable attorney's fees

accrued in this lawsuit up to the date/time of this Offer." Therefore, Johnson may

recover all attorney fees and costs that are awardable in association with the

underlying claim up to the date of the offer.

      The WLAD allows for the recovery of "reasonable attorneys' fees" in

connection with the suit. RCW 49.60.030(2). The party seeking fees has the

burden of proving that which constitutes "reasonable fees." Mahler v. Szucs, 135
Wash. 2d 398, 433-34, 957 P.2d 632, 966 P.2d 305 (1998), overruled on other

grounds by Matsvuk v. State Farm Fire & Cas. Co., 173 Wash. 2d 643, 658-59, 272
P.3d 802 (2012). In calculating the amount of reasonable attorney fees, a court

using the "lodestar" method "must limit the lodestar to hours reasonably
expended" on the successful claims. Bowers v. Transamerica Title Ins. Co.. 100
Wash. 2d 581, 597, 675 P.2d 193 (1983). Hours are "reasonably expended" if they
are spent on claims "having a 'common core of facts and related legal theories.'"
Chuonq Van Pham, 159 Wash. 2d at 538 (quoting Martinez v. City of Tacoma, 81
Wash. App. 228, 242-43, 914 P.2d 86 (1996)). "The court should discount hours
spent on unsuccessful claims, duplicated or wasted effort, or otherwise
unproductive time." Chuonq Van Pham, 159 Wash. 2d at 538.
       In this case, the trial court applied the "lodestar" method and determined
that 27.4 partner hours and 25.18 associate hours were not recoverable because
they were spent exclusively on Johnson's unsuccessful administrative claim.

rule. Lietz. 166 Wash. App. at 580; Hodae v. Dev. Servs. of Am., 65 Wash. App. 576, 580, 828 P.2d
1175(1992).

                                             -8-
No. 69046-9-1/9



Nevertheless, Johnson maintains that these hours were nonsegregable from her

WLAD claim, as they involved a common core of facts and related theories. To

the contrary, the trial court found that the hours were segregable, as they did not

involve a common core of facts and legal theories. The trial court explained:

       Plaintiff's claims of gender and age discrimination, retaliation and
       negligence related to her treatment by her supervisor in the
       Northwest Region from June 2007 to August 2008. The
       accommodation claim, by contrast, focused on the Department's
       July 2009 decision by the Department's HQ unit, not plaintiff's
       supervisors.

The trial court did not abuse its discretion by excluding hours spent on Johnson's

unsuccessful administrative claim from the amount of attorney fees awarded.



       Johnson contends that she is entitled to recover attorney fees for time

spent on her claim after October 5, 2011. This is so, she asserts, both because
public policy demands such an award and because the course of dealing
between the parties establishes that such fees and costs were intended to be
included in the offer ofjudgment. Thus, Johnson posits, the trial court erred

when it excluded all time and costs incurred after October 5, 2011 from the

amount awarded. We disagree.

        A CR 68 offer operates as a contract, in that the terms of the offer control
the extent to which attorney fees and costs may be awarded. Guerrero, 70 F.3d
6 While Johnson cites to Steele v. Lundgren. 96 Wash. App. 773, 982 P.2d 619 (1999), as
supporting her assertion that hours spent on her administrative claim are recoverable, Johnson
provides no explanation as to why this is so, instead relying on a purely factual analysis. The trial
court in that case found that the claims did involve a common core of facts and, as such, that
decision does not assist Johnson here. Steele, 96 Wash. App. at 783.
No. 69046-9-1/10



at 1114. A waiver of attorney fees and costs must be unambiguous in order to

be binding. Guerrero, 70 F.3d at 1113. Here, the offer stated that DOT would

pay Johnson's "awardable costs and reasonable attorney's fees accrued in this

lawsuit up to the date/time of this Offer." The trial court found that this language

was unambiguous and, therefore, ruled that all fees and costs incurred after

October 5, 2011 were not recoverable.

       Johnson makes two contentions as to why the trial court erred by so

ruling. First, Johnson asserts that the denial of attorney fees and costs incurred

in the course of litigating an entitlement to fees violates public policy. Second,

Johnson contends that the course of dealing between the parties establishes that

DOT intended the offer to include fees and costs incurred in litigating the fee

dispute, notwithstanding the language of the offer. These arguments are

unavailing.

       Johnson's first contention is that the denial of attorney fees and costs

incurred while litigating an entitlement to fees violates the public policy behind the

WLAD, which is to be liberally construed.7 However, our Supreme Court has
recognized that the WLAD's liberal construction is not without limits. Chuonq
Van Pham. 159 Wash. 2d at 537. Johnson's contention was squarely addressed by

the Ninth Circuit in Guerrero. As in this case, the plaintiffs in Guerrero accepted



        7As a general rule, fees incurred while litigating an entitlement to fees are recoverable
under remedial statutes such as the WLAD. See Fisher Props.. Inc. v. Arden-Mavfair, Inc., 115
Wash. 2d 364, 378, 798 P.2d 799 (1990); Daly v. Hill. 790 F.2d 1071, 1080 (4th Cir. 1986) ("Time
spent defending entitlement to attorney's fees is properly compensable in a § 1988 fee award.");
Copeland v. Marshall, 641 F.2d 880, 896 (D.C. Cir. 1980) ("[T]ime spent litigating the fee request
is itself compensable" in Title VII fee awards.); see also Steele, 96 Wash. App. at 781.

                                               -10-
No. 69046-9-1/11



a Rule 68 offer on their civil rights claims. 70 F.3d at 1112. Using language

nearly identical to the language used in this case, the offer in Guerrero limited

fees and costs to those "incurred by this plaintiff prior to the date of this offer." 70
F.3d at 1113. As Johnson does herein, the Guerreros contended that

"disallowing post-offer fees undermines the attorney's fees policy in civil rights

actions." Guerrero, 70 F.3d at 1113. This was so, the Guerreros asserted,

because disallowing postoffer fees

       puts plaintiffs in an impossible predicament: either reject an offer of
       judgment which is reasonable as to the damages but leaves open
       the attorney's fees, and with the rejection risk the fee-shifting
       penalties in Rule 68, or accept the Rule 68 offer which cuts off
       further entitlement to fees no matter how difficult it is to resolve the
       amount of the pre-offer fee. They also suggest that forcing plaintiffs
       to litigate the reasonableness of fees, yet depriving them of fees on
       fees, dilutes the attorney's fees paid for work done on the
       underlying case.

Guerrero, 70 F.3d at 1113.

       Nevertheless, the Ninth Circuit found that "the plain language of the

settlement offers limits attorney's fees to those accrued prior to the date of the

offers," and as such, "the district court did not err in finding that the Guerreros'

acceptance clearly and unambiguously waived attorney's fees incurred

thereafter." Guerrero, 70 F.3d at 1113. The court addressed the Guerreros'

public policy arguments as follows:

              These arguments fail in light of the Supreme Court's opinion
       in Marek v. Chesny, 473 U.S. 1, 10-11, 105 S. Ct. 3012, 3017-18,
       87 L. Ed. 2d 1 (1985). As the Court explained, "Merely subjecting
       civil rights plaintiffs to the settlement provision of Rule 68 does not
       curtail their access to the courts, or significantly deter them from
       bringing suit." \± at 10, 105 S. Ct. at 3017. Moreover, while Rule
       68 "will require plaintiffs to 'think very hard' about whether

                                         -11 -
No. 69046-9-1/12



       continued litigation is worthwhile!,]" this effect of Rule 68 "is in no
       sense inconsistent with the congressional policies underlying
       §1983 and §1988." Id, at 11, 105 S. Ct. at 3017. Thus, there are
       no reasons of policy that preclude the cutting off of fees and costs
       at the point a Rule 68 offer is made and accepted.

Guerrero, 70 F.3d at 1113-14. We find this reasoning equally applicable to

Johnson's claim.


        Nevertheless, Johnson maintains that Lasswell v. City of Johnston City,

436 F. Supp. 2d 974 (S.D. III. 2006), dictates a different result. To the contrary, in

Lasswell. the Rule 68 offer provided for recovery of "costs then accrued." 436
F. Supp. 2d at 981. The Lasswell court found that, unlike the offer in Guerrero, the

phrase "costs then accrued" was ambiguous. 436 F. Supp. 2d at 981. As

Johnson's offer was not ambiguous, Lasswell does not apply here.

        Johnson also asserts that restricting awardable fees to only those

available under 42 U.S.C. § 1988 would render the WLAD superfluous. We

disagree. The WLAD specifically provides that

        [a]ny person deeming himself or herself injured by any act in
        violation of this chapter shall have a civil action ... to recover the
        actual damages sustained by the person . .. together with the cost
        of suit including reasonable attorneys' fees or any other appropriate
        remedy authorized by this chapter or the United States Civil Rights
        Act of 1964 as amended, or the Federal Fair Housing Amendments
        Act of 1988 (42 U.S.C. Sec. 3601 et seq.).

RCW 49.60.030(2). The WLAD primarily differs from § 1983 in the scope of its

protection.8 Martini v. Boeinq Co., 137 Wash. 2d 357, 971 P.2d 45 (1999), cited by


        8The WLAD includes under its protection numerous classes not fully protected by federal
law: "families with children," "marital status," "sexual orientation," "honorably discharged veteran
or military status," and "the use of a trained dog guide or service animal by a person with a
disability." RCW 49.60.010.

                                               -12-
No. 69046-9-1/13



Johnson, is inapposite. In Martini, our Supreme Court declined to limit the

availability of back pay as a component of damages under the WLAD. Martini.
137 Wash. 2d at 372-75. The court declined to apply Title VII case law because the

remedy provisions in Title VII and the WLAD were "radically different." Martini.
137 Wash. 2d at 375; see also Lodis v. Corbis Holdings. Inc.. 172 Wash. App. 835,

849, 292 P.3d 779 (2013) ("Where the WLAD provisions are 'radically different'

from federal law, Washington courts must diverge from federal statutory

interpretations."). Here, however, there is no radical difference between federal

law and Washington law. Rather, "CR 68 is virtually identical to Federal Rule of

Civil Procedure 68." Lietz v. Hansen Law Offices. P.S.C. 166 Wash. App. 571,

580, 271 P.3d 899 (2012). We have previously held that federal law is

informative for construing CR 68 offers ofjudgment. Hodge v. Dev. Servs. of
Am., 65 Wash. App. 576, 580, 828 P.2d 1175 (1992): see also Lietz, 166Wn. App.
at 580. Accordingly, there is no public policy reason to analyze the CR 68 offer
made in this case differently than the offer made in Guerrero.

        Johnson next maintains that extrinsic evidence establishes that DOT

misled her by its prior course of dealing.9 The trial court considered this
argument and made a factual finding that DOT's "position is consistent with the
representations defense [DOT] counsel made to plaintiff's [Johnson] counsel."
        9 DOT contends that this argument has been waived, as Johnson raised itfor the first
time in a motion for reconsideration. As a factual matter, this is incorrect. In Johnson's
supplemental authorities in support of her petition for attorney fees and costs, Johnson asserted
that a course ofdealing existed between the parties that established that the offer ofjudgment
included fees incurred while litigating the fee award. Johnson also filed a supplemental
declaration ofMary Ruth Mann, which made the exact argument that DOT now claims Johnson
did not make until her motion for reconsideration. These two documents were filed on March 26,
2012, the same day that the trial court issued its letter ruling on fees and costs.

                                               -13-
No. 69046-9-1/14



This finding is supported by the record. Rather than establishing a course of

dealing that contemplated the inclusion of fees incurred after the date of the offer,

the communications between the parties' counsel establish the exact opposite—

that DOT did not intend for the offer of judgment to be construed in relation to

offers in other cases. In an e-mail to Mann on October 17, 2011, counsel for

DOT stated that, in regard to the issue of fees incurred during a fee dispute, "my

position would be that, as in other litigation contexts, the American rule would

apply and the parties would bear their own costs. Please do not consider your

statement regarding recoverable costs in a fee dispute as being a term of this

settlement offer." (Emphasis added.) After Mann insisted that such fees were

recoverable as a rule, counsel for DOT responded, "I am not willing to agree on

behalf of my client to a 'rule' in this settlement offer           The best that I can do at
this time is rest on the plain language of the settlement offer and of the offer of
judgment." As the record shows that DOT did not intend for fees incurred during
a fee dispute to be part of the offer,10 Johnson failed to establish that there was a
contrary course of dealing that existed between the parties. The trial court did
not abuse its discretion by so finding.11
        Neither public policy nor a course of dealing theory support Johnson's


        10 Or, indeed, for anyfees incurred after the date of the CR 68 offer to be recoverable.
        11 Moreover, Johnson's contention is not consistentwith the remedy she seeks. If there
was no agreement on the inclusion of fees expended while litigating fees, as Johnson contends,
the result would be that no contract ever existed between the parties. The proper remedy in that
instance is rescission. However, Johnson did not in the trial court and does not now seek
rescission and remand for trial. Instead, she has accepted the benefits of the agreement—by
accepting payments from DOT—while seeking to obtain additional fees beyond that provided for
in the CR 68 offer. Johnson's attemptto unilaterally modify the offer ofjudgment has no basis in
law.


                                             -14-
No. 69046-9-1/15



contention that she should be awarded attorney fees and costs billed after

October 5, 2011. The trial court did not err by determining that these fees were

not recoverable.


                                          IV


       Johnson next contends that she is entitled to recover attorney fees for

reconstructed hours submitted at the time of her petition. Thus, Johnson asserts,

the trial court erred when it excluded 58.54 partner hours and .15 paralegal hours

from the recoverable hours. We disagree.

       The party seeking fees has the burden of proving that which constitutes

reasonable fees. Mahler, 135 Wash. 2d at 433-34. "Counsel must provide

contemporaneous records documenting the hours worked." Mahler, 135 Wash. 2d

at 434. Although such records need not be exhaustive, any reconstructed hours

"should be credited only if reasonable under the circumstances and supported by

other evidence such as testimony or secondary documentation." Frank Music

Corp. v. Metro-Goldwin-Maver Inc.. 886 F.2d 1545, 1557 (9th Cir. 1989); accord

Mahler. 135 Wash. 2d at 434-35 ("Courts should not simply accept unquestioningly

fee affidavits from counsel.").

       In this case, the trial court applied the "lodestar" method and determined

that 58.54 partner hours and .15 paralegal hours were not recoverable because

the evidence of their validity was unreliable. In its numbered findings of fact, the

trial court explained:

             22. The court is skeptical that anyone can recollect how
       much time she spent on correspondence more than 18 months
       prior to the reconstruction of the time. This difficulty likely explains

                                        -15-
No. 69046-9-1/16



          why the same amount of time was assigned to all three letters -
          assuming the second and third letters are not duplicative. Finally,
          Plaintiff's counsel does not explain why many entries in her initial
          billings contained contemporaneous records for correspondence,
          and yet failed to account for time spent on other correspondence.
                  23. The court does not question Plaintiff's counsel's good
          faith. However, it finds that the reconstructed time is wholly
          unreliable. . ..


The trial court also noted that Johnson's counsel did not keep informal records of

the reconstructed hours. It is clear from the trial court's findings that Johnson did

not support her reconstructed hours with sufficient evidence and thus failed to

meet her burden to prove the reliability of the reconstructed hours that she

sought to be awarded. The trial court did not abuse its discretion by excluding

from its calculation of the lodestar amount hours that were not proved to its

satisfaction to have been worked.12

                                                 V


          Johnson's final contention is that she is entitled to be awarded sums to

compensate her for costs billed to her by her treating physician, Dr. Reisenauer.

Thus, Johnson asserts that the trial court erred when it excluded the amount of

Dr. Reisenauer's bills from the recoverable costs awarded. We disagree.




        12 Moreover, even if Johnson had met her burden of proof, the reconstructed hours may
not have been recoverable under the terms of the offer of judgment. The offer of judgment
stated, "Plaintiffs claimed costs and fees shall be substantiated by billing records attached to
Plaintiffs acceptance ofthis Offer detailing the nature and date ofthe work performed and hours
accrued." Johnson's reconstructed hours were not included in the billing statement she submitted
to DOT at the time of her acceptance of the offer. (Indeed, they did notappear until she filed her
petition for fees and costs with the court.) As the trial court found that Johnson failed to meet her
burden ofproof with respect to the reconstructed hours, it was not necessary for it to consider this
argument. However, the argument provides a sufficient alternative basis to affirm the trial court's
ruling.

                                               -16-
No. 69046-9-1/17



        In WLAD litigation, costs associated with expert witnesses are recoverable

by the prevailing party.13 RCW 49.60.030(2); Xienq v. Peoples Nat'l Bank of
Wash.. 120 Wash. 2d 512, 528, 844 P.2d 389 (1993) ("Thus, as to employment

discrimination claims brought under RCW 49.60.180(3) after the enactment of

the amendment to § 2000e-5(k) [of the United States Civil Rights Act of 1964] on

November 21, 1991, an award of expert witness fees is clearly authorized by

RCW 49.60.030(2)."). However, Dr. Reisenauer was not an expert witness.

Rather, Johnson contends that "time of medical providers spent responding to

legal matters" is recoverable as a litigation cost. Johnson relies on CR 26(b)(7)

and RCW 49.60.030 for this contention. Neither the court rule nor the statute

support Johnson's assertion.14
        DOT contends, and the trial court held, that Dr. Reisenauer's costs are

medical damages, and thus are covered as part of the $350,000 awarded under

the offer of judgment. We disagree. Damages are amounts incurred by the

plaintiff as a result of the claimed injury. Dr. Reisenauer's bills are for nonclinical

hours, which would not have been incurred in the absence of a lawsuit.

Therefore, it is incorrect to characterize Dr. Reisenauer's billed hours as medical

         13 RCW 49.60.030(2) reads, "Any person deeming himself or herself injured by any act in
violation of this chapter shall have a civil action ... to recover the actual damages sustained by
the person . . . together with the cost of suit including reasonable attorneys' fees or any other
appropriate remedy authorized bythis chapter or the United States Civil Rights Act of 1964 as
amended, or the Federal Fair Housing Amendments Actof 1988 (42 U.S.C. Sec. 3601 et seq.)."
         14 CR 26(b)(7) reads, "The party seeking discovery from a treating health care provider
shall pay a reasonable fee for the reasonable time spent in responding to the discovery." This
statute provides forthe recovery of fees by physicians for responding to discovery; itdoes not
extend to fact-witnesses preparing for trial. DOT claims it paid for Dr. Reisenauer's deposition;
Johnson does not dispute this. Dr. Reisenauer's billing statements indicate similarly. To the
extent DOT sought discovery from Dr. Reisenauer related to the administrative proceeding, such
amounts would not be compensable in this action for the reasons stated.

                                              -17-
No. 69046-9-1/18



damages. Dr. Reisenauer's billed hours are of the type typically billed by an

expert witness. Johnson's assertion, then, presents a broader question of public

policy: given the current nature of the medical profession, should the time of fact

witness physicians who are not retained as expert witnesses be compensable,

pursuant to this cost-shifting statute, as a litigation cost?

        Traditionally, under Washington law, lay witness costs are limited to travel

expenses and compensation for time spent testifying. RCW 2.40.010. However,

Johnson seeks neither of these costs herein. Rather, Johnson requests that her

treating physician, a fact witness, be compensated for time spent "responding to

legal matters."

        Reimbursement to lay witnesses for time spent "responding to legal

matters" is an issue not widely addressed. The Michigan Court of Appeals

recently addressed the question in Van Elslander v. Thomas Sebold & Assocs.,

Inc.. 297 Mich. App. 204, 823 N.W.2d 843 (2012). There, the trial court awarded

Van Elslander the costs attributed to two witnesses who were never identified as

experts.15 Van Elslander. 297 Mich. App. at 217. On appeal, the court held that
the trial court had abused its discretion in awarding those costs to Van Elslander,

as no statutory basis existed for awarding fees to a fact witness. Van Elslander,
297 Mich. App. at 217-18. Moreover, the court found that time spent on

"'conferences with counsel for purposes such as educating counsel about expert

appraisals, strategy sessions, and critical assessment of the opposing party's


        15 The nature of the case suggests that these witnesses were employed in the home
construction industry.

                                            -18-
No. 69046-9-1/19



position'" would not be recoverable even in the instance of an expert witness.

Van Elslander, 297 Mich. App. at 220 (internal quotation marks omitted) (quoting

Hartland Twp. v. Kucvkowicz. 189 Mich. App. 591, 599, 474 N.W.2d 306 (1991)).

Thus, under Michigan law, costs for a fact witness's time spent "responding to

legal matters" are not recoverable.

       In addition, the Kansas Court of Appeals, specifically addressing

physicians, held that treating physicians who are not retained as expert

witnesses are not to be treated differently from other lay witnesses for purposes

of assessing costs. In Grant v. Chappell. 22 Kan. App. 2d 398, 916 P.2d 723

(1996), the plaintiff sought costs for a treating physician's appearance in court, in

an amount well above the statutory allowance, arguing that the statute did not

apply to treating physicians. Grant, 22 Kan. App. 2d at 400. The court rejected
this argument, holding that "the fees treating physicians charge for their
appearance and testimony at trial may not be assessed against a losing party as
costs." Grant, 22 Kan. App. 2d at 400. The logical extension of this holding is

that other fees charged by treating physicians also may not be assessed as

costs. Thus, Kansas courts would also not be willing to award costs for a fact

witness's time spent "responding to legal matters."

       Under federal law, costs for fact witnesses are limited by 28 U.S.C. §

1821. As with RCW 2.40.010, § 1821 contemplates costs for fact witnesses only

in connection with their testimony. 28 U.S.C. § 1821 ($40 per day attendance

fee, travel costs, and subsistence costs for overnight stays awardable).

Nevertheless, there is a split among the district courts as to whether treating

                                        -19-
No. 69046-9-1/20



physicians should be entitled to fees beyond those authorized by § 1821. See

generally Baker v. John Morrell & Co.. 263 F. Supp. 2d 1161, 1206 (N.D. Iowa

2003) (discussing split in authority); Demar v. United States. 199 F.R.D. 617,

618-19 (N.D. III. 2001) (discussing split in authority). Those courts holding that

treating physicians are entitled to fees beyond those authorized by § 1821 do so

on the basis that physicians provide an invaluable service to the community and

incur substantial overhead costs even while testifying. See Coleman v. Dydula,

190 F.R.D. 320, 323-24 (W.D.N.Y. 1999); Haslett v. Tex. Indus.. Inc.. No. Civ.A.

397-CV-2901D, 1999 WL 354227 at *2 (N.D. Tex. 1999): see also Baker. 263
F. Supp. 2d at 1206-07 (concurring with Haslett in dicta). Other courts hold that

treating physicians are no different from other fact witnesses, and thus no

exception to § 1821 is warranted. See Demar, 199 F.R.D. at 619-20; Fisher v.

Ford Motor Co.. 178 F.R.D. 195, 198-99 (N.D. Ohio 1998). However, one

important factor distinguishes these cases from the case at hand: in the cases

awarding additional costs for treating physicians, the costs were incurred for time

spent testifying. See Coleman, 190 F.R.D. at 320 (costs for deposition

testimony); Haslett.. 1999 WL 354227 at *2 (costs for trial and deposition

testimony).16 CR 26(b)(7) already addresses compensable costs for treating
physicians for time spent testifying. The fees billed by Dr. Reisenauer, however,

were not incurred for time spent testifying. No case authority directly supports

the request that Johnson makes herein.


       16 The physicians in Baker were designated by the plaintiff as expert witnesses. 263
F. Supp. 2d at 1205. Accordingly, the case is inapposite.

                                             -20-
No. 69046-9-1/21



       Although no case in Washington is directly on point, one case is

particularly informative. In Paiva v. Durham Construction Co.. 69 Wash. App. 578,

579, 849 P.2d 660 (1993), the plaintiff's treating physician demanded that he be

paid for his deposition at the expert rate of $300 per hour. We refused to grant

the physician's request, holding that "[professionals who acquire or develop facts

not in anticipation of litigation are not entitled to expert witness fees." Paiva, 69
Wash. App. at 579-80. In so holding, we differentiated between professionals who

are experts in their field and witnesses who are experts for purposes of litigation,

recognizing that the mere fact of expertise does not automatically warrant a

professional's treatment as an expertwitness. Paiva. 69 Wash. App. at 580. The
Paiva decision militates against Johnson's present assertion.

       In the Demar decision, the court articulates why we would be remiss in

departing from our decision in Paiva:

       While physicians certainly have significant overhead costs and a
       special expertise, so do a myriad of other professions. For
       instance, should fact witnesses who happen to be engineers,
       attorneys, accountants or consultants—professions also with
       special expertise and significant overhead costs—similarly be
       allowed more than the statutory fee prescribed by § 1821? If the
       answer is in the affirmative, then does § 1821 merely apply to less
       prestigious professions?
199 F.R.D. at 619. We decline to hold that time spent by a fact-witness treating

physician "responding to legal matters" is recoverable as a WLAD litigation cost.
Johnson has not established an entitlement to appellate relief on this issue.




                                           21
No. 69046-9-1/22



      Affirmed.


                        ^L^y^i JJ
We concur:




                               s




                   22